              Case 4:19-cv-04210-YGR Document 77 Filed 07/07/20 Page 1 of 3




   Jon B. Fougner (State Bar No. 314097)
 1
   jon@fougnerlaw.com
 2 600 California Street, 11th Floor
   San Francisco, California 94108
 3 Telephone: (415) 577-5829
   Facsimile: (206) 338-0783
 4
 5 [Additional counsel appear on signature page]
 6 Attorneys for Plaintiffs Dr. Sarbjit Dhesi and
   Dr. Lonna Denny
 7
 8                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                    OAKLAND DIVISION
10
   DR. SARBJIT DHESI and DR. LONNA                         No. 4:19-cv-04210-YGR
11 DENNY,                                                  ORDER GRANTING
                                                           JOINT STIPULATION OF DISMISSAL
12                          Plaintiffs,
13
             v.
14
   XPRESSION OF AWARENESS, INC., d/b/a
15 “RETHINK CBD,” a/k/a “CBD RETHINK,”
16
     LOUIS WING,
17
     YESSENIA GARCIA, and
18
     HAMID MCHATET,
19
20                          Defendants.

21
22           Plaintiffs Dr. Sarbjit Dhesi and Dr. Lonna Denny and Defendants Xpression of
23 Awareness, Inc., Louis Wing, Yessenia Garcia, and Hamid Mchatet, through their undersigned
24 counsel, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to and
25 respectfully request the dismissal of this action in its entirety, with prejudice with respect to
26 Plaintiffs’ individual claims and without prejudice with respect to the putative class members’
27 claims.
28
                                                     -1-
                                    JOINT STIPULATION OF DISMISSAL
                   Dhesi v. Xpression of Awareness, Inc., Case No. 4:19-cv-04210-YGR
             Case 4:19-cv-04210-YGR Document 77 Filed 07/07/20 Page 2 of 3




 1
 2                                 SIGNATURE ATTESTATION
 3         The CM/ECF user filing this paper attests that concurrence in its filing has been obtained
 4 from the other signatories.
 5
 6         RESPECTFULLY SUBMITTED,

 7                                             By: /s/ Jon B. Fougner
                                                  Jon B. Fougner
 8
 9                                                 Anthony I. Paronich
                                                   anthony@paronichlaw.com
10                                                 PARONICH LAW, P.C.
                                                   350 Lincoln Street, Suite 2400
11                                                 Hingham, Massachusetts 02043
12                                                 Telephone: (617) 485-0018
                                                   Pro Hac Vice
13
                                                   Andrew W. Heidarpour
14                                                 aheidarpour@hlfirm.com
15                                                 HEIDARPOUR LAW FIRM, PLLC
                                                   1300 Pennsylvania Avenue NW, 190-318
16                                                 Washington, District of Columbia 20004
                                                   Telephone: (202) 234-2727
17                                                 Pro Hac Vice
18
                                                   Attorneys for Plaintiff Dr. Sarbjit Dhesi and Dr.
19                                                 Lonna Denny
20                                              By: /s/ Robert Sprague
21
                                                   Robert Sprague, Esq. (Bar No. 67647)
22                                                 spraguelaw@yahoo.com
                                                   LAW OFFICES OF DAVID L. OLSON
23                                                 1300 Clay Street, Suite 600
24                                                 Oakland, California 94612
                                                   Telephone: (510) 446-7844
25                                                 Facsimile: (510) 446-7845
26                                                 Attorneys for Defendants Xpression of
27                                                 Awareness, Inc., Louis Wing, Yessenia Garcia,
                                                   and Hamid Mchatet
28
                                                   -2-
                                  JOINT STIPULATION OF DISMISSAL
                 Dhesi v. Xpression of Awareness, Inc., Case No. 4:19-cv-04210-YGR
            Case 4:19-cv-04210-YGR Document 77 Filed 07/07/20 Page 3 of 3




 1
 2
     PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
 3
              July 7, 2020
     Dated: ___________________              ___________________________________
 4                                           YVONNE GONZALEZ ROGERS
                                             United States District Court Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
                                 JOINT STIPULATION OF DISMISSAL
                Dhesi v. Xpression of Awareness, Inc., Case No. 4:19-cv-04210-YGR
